DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on Dec. 27,  2021.
Claims 1 and 16 have been amended.
Claim 11 has been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (2018/0031694)
Regarding claim 16, Kuo discloses a receiving node device (see fig.1, element 110 and its description), comprising: a transceiver, configured to send configuration information to a sending node device, the configuration information being used to indicate sensing information used by the sending node device for carrier sensing (see abstract,  fig.1, elements 110, 100, paragraph [0012] and its description), the sensing information comprising at least one of: at least one sensing direction, a sensing sequence of different sensing directions (see abstract,  fig.1, element 110a-b, paragraph [0012] and its description), wherein the at least one sensing direction is determined by the sending node device according to a beam direction used by the 
Regarding claim 17, further Kuo discloses the at least one sensing direction comprises a first sensing direction and/or a second sensing direction, the first sensing direction being a direction in which the sending node sends data to the receiving node (see abstract, fig.1, elements 100ab, 110a-b, paragraph [0013] and its description).
Regarding claim 18, Kuo further discloses the second sensing direction is opposite to the first sensing direction (see abstract, fig.1, elements 110a-b, 100ab, paragraph [0013] and its description).
Regarding claim 19, Kuo further discloses the transceiver is further configured to: receive information about a sensing capability of the sending node device from the sending node device, the sensing capability representing a capability of the sending node device in supporting a sensing direction or a sensing sequence (see abstract, fig.1, paragraphs [0004-0005], [0012-0013] and its description).
Regarding claims 1-4 recite limitations substantially similar to the claims 16-19. Therefore, these claims were rejected for similar reasons as stated above. 


Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2016/0109573)
Regarding claim 16, Kim discloses a receiving node device (see abstract, fig.4, fig.5A-C, fig.6, element 630, paragraph [0056-0073] and its description), comprising: a transceiver, configured to send configuration information to a sending node device, the configuration information being used to indicate sensing information used by the 
Regarding claim 17, Kim further discloses the at least one sensing direction comprises a first sensing direction and/or a second sensing direction, the first sensing direction being a direction in which the sending node sends data to the receiving node (see fig.6, elements 612b, 612a and its description).
Regarding claim 18, Kim further discloses the second sensing direction is opposite to the first sensing direction (see fig.6, elements 612b, 612a and its description).
Regarding claim 19, Kim further discloses the transceiver is further configured to: receive information about a sensing capability of the sending node device from the sending node device, the sensing capability representing a capability of the sending node device in supporting a sensing direction or a sensing sequence (see fig.4, element 410, fig.6, element 612a/610, and its description).
Regarding claims 1-4 recite limitations substantially similar to the claims 16-19. Therefore, these claims were rejected for similar reasons as stated above. 


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647